IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DEVIN GARRETT,

Petitioner,

Vv. Case No. 3:19-cv-191
WARDEN, Toledo Correctional JUDGE WALTER H. RICE
Institution,

Respondent.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE'S REPORT AND RECOMMENDATIONS (DOC. #19) AND
SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #22);
OVERRULING PETITIONER’S OBJECTIONS TO REPORT AND
RECOMMENDATIONS (DOC. #20); SUSTAINING RESPONDENT'S
MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
AS TIME-BARRED (DOC. #14); DISMISSING PETITION (DOC. #1)
WITH PREJUDICE; DENYING CERTIFICATE OF APPEALABILITY
AND LEAVE TO APPEAL /N FORMA PAUPERIS; JUDGMENT TO
ENTER IN FAVOR OF RESPONDENT AND AGAINST PETITIONER;
TERMINATION ENTRY

 

Based on the reasoning and citations of authority set forth by United States
Magistrate Judge Michael R. Merz in his November 26, 2019, Report and
Recommendations, Doc. #19, and his January 3, 2020, Supplemental Report and
Recommendations, Doc. #22, as well as upon a thorough de novo review of this
Court's file and the applicable law, the Court ADOPTS said judicial filings,
SUSTAINS Respondent’s Motion to Dismiss Petition for Writ of Habeas Corpus as

Time-Barred (Doc. #14), and DISMISSES the Petition (Doc. #1) WITH PREJUDICE.
Petitioner's Objections to the initial Report and Recommendations, Doc. #20,
are OVERRULED as meritless. As Magistrate Judge Merz explained, although
AEDPA’s one-year statute of limitations is tolled by the proper filing of a collateral
attack, the statute of limitations does not start over when the collateral attack is
denied. In this case, the statute of limitations expired on March 17, 2019. Given
that the Petition was not filed until June 19, 2019, it is time-barred.

The Court notes that, although Petitioner was notified of his right to file
Objections to the Supplemental Report and Recommendations, and of the
consequences of failing to do so, no Objections were filed within the time allotted.

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court’s decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision would be objectively frivolous, Petitioner is denied a certificate of
appealability, and is denied leave to appeal jn forma pauperis.

Judgment will be entered in favor of Respondent and against Petitioner.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.
Date: January 31, 2020 Lew we LAL

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
